Citation Nr: 1121487	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-31 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1971 to May 1974 and from January 2003 to January 2004, with service in the Army National Guard between these periods of service and after January 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2004 by the Department of Veterans Affairs (VA) Decatur, Georgia Regional Office (RO).  This appeal has since been transferred to the Atlanta, Georgia, RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2009, the Board remanded the appeal to the Appeals Management Center (AMC), for additional development and consideration, including the Veteran's personnel records to verify his periods of his active duty for training (ADCUTRA) and inactive duty for training (INACDUTRA).

The AMC contacted the Georgia Army National Guard to obtain the Veteran's service records.  In April 2010, the Georgia Army National Guard replied that while "service records were located there were not any medical records located.  Therefore, a request for records to the State Archives was returned with a negative result."  The Board finds another request should be made to obtain all records, namely the service records (to include personnel records) from the Georgia Army National Guard.

In addition, the Veteran was afforded a VA examination in February 2011.  The Veteran reported that he was exposed to loud engine noise during the first period of active service from 1971 to 1974 and was also exposed to loud noise during his periods of ACDUTRA and INACDUTRA.  The Veteran also stated in his claim that an ear infection during his first period of active duty contributed to his hearing loss.  The examiner noted the Veteran had high frequency hearing loss at enlistment into the National Guard, which progressively worsened, but opined that his ear infection during active duty did not contribute to this current hearing loss.  However, there is no comment on whether it is at least as likely as not the Veteran's claimed noise exposure caused his hearing loss.  Therefore, the Board finds that an addendum to the February 2011 VA examination is necessary to determine whether the Veteran's claimed noise exposure during his first period service, ACDUTRA, and/or INACDUTRA at least as likely than not resulted in his current hearing loss.

Finally, the Board also notes that the Veteran should be asked whether he received any treatment for his bilateral hearing loss, tinnitus, and hypertension from any VA or private medical professional from 1974 to 2003 when he served on the Georgia National Guard.  Based on the Veteran's response all outstanding, private and VA treatment records should be requested and obtained if available.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records regarding his bilateral hearing loss, tinnitus, and hypertension.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file.

2. Efforts must be undertaken to determine the exact dates of the Veteran's military assignment (ACDUTRA/INACDUTRA).  Specifically, based on their April 2010 response, the Georgia Army National Guard should be asked to submit all service records (to specifically include personnel records) in their possession.

3. Once all outstanding records, if any, are obtained and associated with the claims file, the AMC must request an opinion from the same VA examiner who conducted the February 2011 examination, (or if unavailable, to another appropriate VA reviewer).  In an addendum, the examiner should specifically state whether it is at least as likely as not that any hearing loss is related to the Veteran's claimed noise exposure during his period of active duty, ACDUTRA, and/or INACDUTRA.

The entire claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted.  

All testing deemed necessary by the examiner should be performed and the results reported in detail.  Furthermore, a complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere conjecture, this should be commented upon in the report.

4. To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


